Exhibit 5 LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 400 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S EMAIL (202) 274-2000 December 22, 2010 Board of Directors Kaiser Federal Financial Group, Inc. 1359 N. Grand Avenue Covina, California 91724 Re: Kaiser Federal Financial Group, Inc. - Registration Statement on Form S-8 Ladies and Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the registration of common stock, par value $0.01 per share (the “Common Stock”), of Kaiser Federal Financial Group, Inc. (the “Company”) to be issued pursuant to the K-Fed Bancorp 2004 Stock Option Plan (the “Stock Option Plan”) and the K-Fed Bancorp 2004 Recognition and Retention Plan (the “Recognition and Retention Plan”) and participation interests in the Common Stock of the Company offered or sold to the Kaiser Federal Bank Employees’ Savings & Profit Sharing Plan (“401(k) Plan”). In rendering the opinion expressed herein, we have reviewed the articles of incorporation of the Company, the Stock Option Plan, the Recognition and Retention Plan, the 401(k) Plan, the Company’s Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company.We have assumed the authenticity, accuracy and completeness of all documents in connection with the opinion expressed herein.We have also assumed the legal capacity and genuineness of the signatures of persons signing all documents in connection with which the opinions expressed herein are rendered. Based on the foregoing, we are of the following opinion: Following the effectiveness of the Form S-8, the Common Stock of the Company when issued in accordance with the terms and conditions of the Stock Option Plan, the Recognition and Retention Plan, and the participation interests in the Common Stock of the Company when offered or sold to the 401(k) Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and should not be used for any other purpose or relied upon by any other person without the prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman Pomerenk & Schick, P.C. Luse Gorman Pomerenk & Schick, A Professional Corporation
